Title: From George Washington to John Paterson, 11 December 1782
From: Washington, George
To: Paterson, John


                        
                            Sir
                            Head Quarters Newburgh Decr 11th 1782
                        
                        I have recd your Letter of yesterday’s date.Altho I cannot consider the Arrangement of Field Officers in the
                            Mass. Line as final, because of the alterations which may happen between this & the first of Janry; &
                            because I have always held up the idea that nothing was to be deemed conclusive until that time; yet I have authorized
                            Major General Howe to post the Officers in the mean time agreeably to the Arrangement you inclosed to me; which is all that
                            can be ne to be done on that head before the final completion of the Arrangement. I am Sir.

                     